Statement by the President
Dear colleagues, I have some sad information for you. I wish to say a few words.
Mr Angelo Vassallo, aged 57, mayor of Pollica in the Campania region of Italy, was murdered last Sunday night by the Camorra on his way home. He was better known as the 'environmental mayor' for his great work to improve the natural environment in his region.
Mr Vassallo always fought against the infiltration of organised crime in his municipality. He had a fantastic human touch in his relations with his citizens. We must not underestimate the role of organised crime in some of our Member States. We should stand together in solidarity to root this evil out of our societies, so that Angelo Vassallo's death will not have been in vain.
I would ask you to stand for one minute's silence in his memory.